Citation Nr: 1823562	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 50 percent from December 16, 2011, and in excess of 80 percent from October 6, 2016, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in May 2012, October 2012, and March 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In November 2016, the Veteran had an informal conference with a Decision Review Officer (DRO).

In March 2017, the Veteran testified at a Board videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In the May 2012 rating decision, the RO increased the Veteran's bilateral hearing loss rating to 50 percent, effective December 16, 2011.  In the March 2017 rating decision, a DRO increased the Veteran's bilateral hearing loss rating to 80 percent, effective October 6, 2016.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).

The matter of entitlement to service connection for depression, to include as secondary to service-connected bilateral hearing loss, is referred to the RO for any appropriate action to afford the Veteran instructions and an opportunity to file a formal claim on the required standardized form.



FINDINGS OF FACT

1.  From December 16, 2011, the Veteran's service-connected bilateral hearing loss was manifested by no more than Level VIII hearing acuity in the right ear and no more than Level VIII hearing acuity in the left ear.

2.  From October 6, 2016, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level IX hearing acuity in the right ear and no more than Level XI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  From December 16, 2011, the criteria for an evaluation in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From October 6, 2016, the criteria for an evaluation in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155  (2012); 38 C.F.R. § 4.1 (2017).

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85 (2017).  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more under 38 C.F.R. § 4.86(a), or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz under 38 C.F.R. § 4.86(b), the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral under 38 C.F.R. § 4.86(b).  Id.

In April 2012, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
85
90
90+
85
LEFT
80
85
90
90+

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 87.5 decibels (rounded to 88 decibels) for the right ear and 86.25 decibels (rounded to 86 decibels) for the left ear.  Speech recognition ability was listed as 72 percent in the right ear and 72 percent in the left ear using the Maryland CNC word lists.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty during daily conversation, worse if he is in a group or there is background noise.  

Applying the above results from the April 2012 VA examination report to the Rating Schedule, shows Level VII hearing acuity in the each ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 40 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  However, based on the findings of the April 2012 VA audiology examination, the Veteran's bilateral hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Pursuant to Table VIA of the Rating Schedule, the Veteran's hearing impairment was manifested by Level VIII hearing acuity during the examination in each ear.  See 38 C.F.R. § 4.86(a); Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 50 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

In June 2016, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
65
70
75
75
LEFT
60
65
70
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 71.25 decibels (rounded to 71 decibels) for the right ear and 67.5 decibels (rounded to 68 decibels) for the left ear.  Speech recognition ability was listed as 72 percent in the right ear and 76 percent in the left ear using the Maryland CNC word lists.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty understanding spoken words during conversations.  

Applying the above results from the June 2016 VA examination report to the Rating Schedule, shows Level VI hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 20 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  Based on the findings of the June 2016 VA audiology examination, the Veteran's bilateral hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Pursuant to Table VIA of the Rating Schedule, the Veteran's hearing impairment was manifested by Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear during the examination.  See 38 C.F.R. § 4.86(a); Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule also results in a 20 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a July 2016 private audiogram, pure tone thresholds are shown in graphic representation only.  While the results were noted in graphical form, they are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
105
110
110
115
LEFT
115
110
110
105

The provider indicated that Speech Reception Threshold (SRT) and Speech Discrimination Score (SDS) could not be determined due to severity of hearing loss in both ears.  However, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2017).  The Board acknowledges the Court's ruling in Savage v. Shinseki, 24 Vet. App. 259 (2011), where it was determined that it was error for the Board not to seek clarification (or to explain why clarification was not needed) regarding private audiological examinations as to whether the Maryland CNC test was used.  In this case, however the July 2016 private audiogram does not include speech recognition scores.  Thus, it is not adequate for rating purposes and lacks probative value. 

In October 2016, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
90
90
90
100
LEFT
90
95
100
100

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 92.5 decibels (rounded to 93 decibels) for the right ear and 96.25 decibels (rounded to 96 decibels) for the left ear.  Speech recognition ability was listed as 48 percent in the right ear and 24 percent in the left ear using the Maryland CNC word lists.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty hearing with relatives having to speak near his ear in order to communicate with him.  

Applying the above results from the October 2016 VA examination report to the Rating Schedule, shows Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in an 80 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  Based on the findings of the October 2016 VA audiology examination, the Veteran's bilateral hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Pursuant to Table VIA of the Rating Schedule, the Veteran's hearing impairment was manifested by Level IX hearing acuity in the right ear and Level IX hearing acuity in the left ear during the examination.  See 38 C.F.R. § 4.86(a); Table VIA, Diagnostic Code 6100.  However, applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in only a 60 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as decreased hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence to report his increased audiological symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  He is also credible in his belief that he is entitled to increased evaluations.  However, the more probative evidence of record does not indicate that the assignment of any increased evaluation for bilateral hearing loss is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative certain opinions rendered by medical professionals given their expertise in evaluating audiological disorders.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss varied to such an extent that a rating greater than the 50 percent and 80 percent ratings currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any additional higher evaluations for the Veteran's service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent from December 16, 2011, and in excess of 80 percent from October 6, 2016, for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


